EAGLES, Judge.
Defendant first assigns as error the trial judge’s denial of defendant’s motion for fees for a second expert medical witness to examine defendant and testify at trial. We find no error in the trial judge’s ruling.
G.S. 7A-450(b) provides that: “Whenever a person ... is determined to be an indigent person entitled to counsel, it is the responsibility of the State to provide him with counsel and the other necessary expenses of representation.” Authorization for fees for expert witnesses is within the sound discretion of the trial judge. G.S. 7A-454; State v. Tatum, 291 N.C. 73, 229 S.E. 2d 562 (1976). The United States Supreme Court has held that there is no constitutional mandate on the State to appoint an expert witness for an indigent defendant. United States ex rel. Smith v. Baldi, 344 U.S. 561, 568 (1953). Our Supreme Court found no violation of due process or equal protection in a trial court’s refusal to appoint an additional expert psychiatric witness when the State had already provided two experts. State v. Patterson, 288 N.C. 553, 220 S.E. 2d 600 (1975), death sentence vacated, 428 U.S. 904 (1976); see also, State v. Easterling, 300 N.C. 594, 268 S.E. 2d 800 (1980).
Defendant contends that an indigent defendant has, pursuant to his right to effective assistance of counsel, the same right to a second medical expert as a defendant who can afford to hire one. We do not agree. A second expert opinion is necessary only when “substantial prejudice” will result from the denial of fees. State v. Parton, 303 N.C. 55, 66, 277 S.E. 2d 410, 418 (1981). Here, there was no “substantial prejudice” because the State had already supplied defendant with one medical expert who had testified favorably in his behalf. A defendant’s constitutional right to effective assistance of counsel does not require that the State “furnish *633a defendant with a particular service simply because the service might be of some benefit to his defense.” Parton, supra; see also, Note, An Indigent’s Constitutional Right to a State-Paid Expert, 16 Wake Forest L. Rev. 1031 (1980). We hold that there was no abuse of discretion when the trial judge here denied defendant’s request for fees for a second medical expert. The State had already supplied defendant with one expert and there was no showing of substantial prejudice resulting from the denial of fees.
Defendant’s second assignment of error concerns Dr. Rollins’ testimony that defendant did not meet the qualifications for involuntary commitment. Defendant contends that the trial judge admitted this testimony in violation of an order in limine prohibiting the State from conveying to the jury that defendant would not be incarcerated if found insane. We do not agree.
The prosecutor’s question to Dr. Rollins was: “In your recommendations you said he wouldn’t meet the qualifications for an involuntary commitment, didn’t you?” We find that this question was a proper means of testing Dr. Rollins’ expert opinion. This did not convey to the jury that defendant would be released if found insane, especially in view of Dr. Rollins’ response that “I believe he would meet the criteria which are that you be mentally ill and dangerous to yourself or others.” Defendant relies on State v. Hammonds, 290 N.C. 1, 224 S.E. 2d 595 (1976), for the proposition that any mention of a defendant’s qualification for involuntary commitment is reversible error. This reliance is inappropriate because the reversible error in Hammonds occurred after a district attorney’s remark that defendant would be back in the community if found not guilty by reason of insanity. There, the trial judge denied defendant’s request to instruct the jury on the consequences of a verdict of not guilty by reason of insanity. Here, the trial judge instructed the jury on the commitment proceedings that would take place if the jury found defendant not guilty by reason of insanity. Therefore, we hold that the question as to whether defendant met the qualifications for involuntary commitment did not, under this set of facts, convey to the jury that defendant would be released if found not guilty by reason of insanity.
Defendant’s third assignment of error is that the trial judge incorrectly instructed the jury as to the burden of proof that *634defendant must meet to prove his defense of insanity. We find no error.
The trial judge originally instructed the jury that “unlike the State which must prove all of their elements of the crime beyond a reasonable doubt, the defendant need only prove this issue of insanity to your satisfaction.” This was a correct statement of the burden of proving the affirmative defense of insanity. State v. Atkinson, 275 N.C. 288, 167 S.E. 2d 241 (1969). Thereafter, the trial court stated, “[I]f you are in doubt as to the insanity of the defendant, then the defendant is presumed to be sane and you would find the defendant guilty of the charges, if the state has satisfied you as to the other issues.” This statement did not refer to “proof beyond a reasonable doubt.” If this statement caused any confusion, the trial judge resolved that confusion by (1) instructing the jury that the elements of the offense had to be proved “beyond a reasonable doubt,” and (2) phrasing the second issue: “Do you find the defendant not guilty because you are satisfied that he was insane?” We find that these subsequent instructions cured any error regarding defendant’s burden of proof on the insanity issue. In any event, defendant did not object to the jury instructions at trial. Because he did not and we find no “plain error” in the instructions, defendant may not assign these instructions as error on appeal. N.C. R. App. P. 10(b)(2); State v. Odom, 307 N.C. 655, 300 S.E. 2d 375 (1983).
Defendant’s fourth assignment of error is that the trial judge incorrectly gave more weight to the State’s evidence than to defendant’s evidence. We find no merit in this contention, because (1) the State presented more evidence than defendant, thus justifying a longer summary of the State’s evidence, State v. Murray, 21 N.C. App. 573, 205 S.E. 2d 587 (1974); (2) the trial judge gave fair and accurate instructions on the elements of the crime and the insanity defense; and (3) defendant did not object at trial to the trial judge’s summary of the evidence, thereby waiving this objection on appeal. N.C. R. App. P. 10(b)(2).
Defendant’s fifth assignment of error is that the trial judge incorrectly denied defendant’s motion to set aside the verdict as against the weight of the evidence because Dr. Rollins’ testimony as to defendant’s mental condition was not contradicted. A ruling on a G.S. 15A-1414(b)(2) motion is within the discretion of the trial *635judge, and refusal to grant such a motion is not error absent a showing of abuse of that discretion. State v. Batts, 303 N.C. 155, 277 S.E. 2d 385 (1981). An expert’s diagnosis of mental illness is not conclusive, and the question of insanity is one for the jury. State v. Leonard, 300 N.C. 223, 266 S.E. 2d 631 (1980). We find here no abuse of the trial judge’s discretion in denying defendant’s motion to set aside the verdict.
Finally, defendant asserts that there was error in the sentencing phase of his trial. We find error in the aggravating factors found in all three cases. In each case, the trial judge improperly found, as an additional finding in aggravation, that “Dr. Bob Rollins testified that because of the mental condition of the defendant he was dangerous to himself and others. He also testified that the defendant should receive his medication under supervision.” Here, as in State v. Ahearn, 307 N.C. 584, 300 S.E. 2d 689 (1983), there was no error in finding as an aggravating factor, that defendant was dangerous to others. “However, defendant’s dangerousness to himself, while a valid consideration in determining whether he should be confined, bears no relation to the statutory purposes of sentencing or the length of his sentence. G.S. § 15A-1340.1(a).” Id. at 604, 300 S.E. 2d at 702. As to that portion of the findings in aggravation, we hold that there was error.
An additional error in sentencing was present in 82CR28230, where the victim was an adult teacher at the day care center. The trial judge incorrectly found, as an aggravating factor, that “[t]he victims were young.” The young age of the victims in 82CR28228 and 82CR28229 was irrelevant to the sentence to be imposed for defendant’s assault on this adult, for “each offense, whether consolidated for hearing or not, must be treated separately, and separately supported by findings tailored to the individual offense and applicable only to that offense.” Id. at 598, 300 S.E. 2d at 698.
Because the trial judge erred in finding these aggravating factors and imposed a sentence beyond the presumptive term, we must remand the cases for new sentencing hearings. State v. Ahearn, supra.
No error in the trial; remand for resentencing.
Judges Hedrick and Braswell concur.